EXHIBIT Consolidated Financial Statements of CGI GROUP INC. For the three months ended December 31, 2008 and 2007 (unaudited) CGI GROUP INC. Consolidated Statements of Earnings For the three months ended December 31 (in thousands of Canadian dollars, except share data) (unaudited) 2008 2007 $ $ Revenue 1,000,372 895,427 Operating expenses Costs of services, selling and administrative 837,077 750,595 Amortization (Note 7) 45,483 39,761 Interest on long-term debt 6,702 7,327 Other income (770 ) (1,635 ) Interest and other expenses 2,505 325 Foreign exchange loss (gain) 3,784 (420 ) 894,781 795,953 Earnings from continuing operations before income taxes and non-controlling interest 105,591 99,474 Income tax expense 25,739 27,376 Non-controlling interest, net of income taxes 355 154 Earnings from continuing operations 79,497 71,944 Earnings from discontinued operations, net of income taxes 85 644 Net earnings 79,582 72,588 Basic and diluted earnings per share from continuing and discontinued operations (Note 5c) 0.26 0.22 Consolidated Statements of Comprehensive Income For the three months ended December 31 (in thousands of Canadian dollars) (unaudited) 2008 2007 $ $ Net earnings 79,582 72,588 Net unrealized gains (losses) on translating financial statements of self-sustaining foreign operations, net of income tax recovery ($3,160 in 2008 and $193 in 2007) 135,657 (7,665 ) Net unrealized gains (losses) on translating long-term debt designated as hedges of net investments in self-sustaining foreign operations, net of income tax expense ($269 in 2008 and nil in 2007) 1,473 (538 ) Net unrealized losses on cash flow hedges, net of income tax recovery ($1,008 in 2008 and $85 in 2007) (1,830 ) (196 ) Other comprehensive income (loss) (Note 8) 135,300 (8,399 ) Comprehensive income 214,882 64,189 Page 2 of 18 CGI GROUP INC. Consolidated Statements of Retained Earnings For the three months ended December 31 (in thousands of Canadian dollars) (unaudited) 2008 2007 $ $ Retained earnings, beginning of period 923,721 752,847 Net earnings 79,582 72,588 Excess of purchase price over carrying value of Class A subordinate shares acquired - (9,362 ) Retained earnings, end of period 1,003,303 816,073 Page 3 of 18 CGI GROUP INC. Consolidated Balance Sheets (in thousands of Canadian dollars) (unaudited) As at December 31, 2008 As at September 30, 2008 $ $ Assets Current assets Cash and cash equivalents (Note 2) 216,034 50,134 Accounts receivable 524,987 487,563 Work in progress 259,563 228,510 Prepaid expenses and other current assets 115,060 82,992 Income taxes 9,316 4,189 Future income taxes 26,981 34,031 Assets held for sale 758 1,398 1,152,699 888,817 Capital assets 187,508 178,435 Intangibles and other long-term assets (Note 3) 610,129 588,989 Future income taxes 7,984 7,747 Goodwill 1,762,236 1,689,362 Total assets before funds held for clients 3,720,556 3,353,350 Funds held for clients 268,573 330,623 3,989,129 3,683,973 Liabilities Current liabilities Accounts payable and accrued liabilities 378,315 339,765 Accrued compensation 108,415 127,151 Deferred revenue 157,799 133,688 Income taxes 40,429 79,260 Future income taxes 23,728 25,529 Current portion of long-term debt 116,496 100,917 Liabilities held for sale 180 657 825,362 806,967 Future income taxes 197,557 184,686 Long-term debt 397,886 290,174 Non-controlling interest 6,170 5,922 Other long-term liabilities 75,298 66,259 Total liabilities before clients’ funds obligations 1,502,273 1,354,008 Clients’ funds obligations 268,573 330,623 1,770,846 1,684,631 Shareholders’ equity Retained earnings 1,003,303 923,721 Accumulated other comprehensive loss (Note 8) (186,124 ) (321,424 ) 817,179 602,297 Capital stock (Note 5a) 1,321,661 1,319,672 Contributed surplus 79,443 77,373 2,218,283 1,999,342 3,989,129 3,683,973 Page 4 of 18 CGI GROUP INC. Consolidated Statements of Cash Flows For the three months ended December 31 (tabular amounts only are in thousands of Canadian dollars) (unaudited) 2008 2007 $ $ Operating activities Earnings from continuing operations 79,497 71,944 Adjustments for: Amortization (Note 7) 50,985 46,250 Future income taxes 14,182 (11,801 ) Foreign exchange loss (gain) 3,134 (146 ) Stock-based compensation (Note 5b) 2,611 1,873 Non-controlling interest, net of income tax 355 154 Net change in non-cash working capital items (71,544 ) 12,763 Cash provided by continuing operating activities 79,220 121,037 Investing activities Business acquisitions (net of cash acquired) (190 ) - Proceeds from sale of assets and businesses (net of cash disposed) 1,651 - Purchase of capital assets (15,715 ) (15,002 ) Additions to intangibles and other long-term assets (11,954 ) (16,074 ) Decrease in other long-term assets 727 235 Cash used in continuing investing activities (25,481 ) (30,841 ) Financing activities Use of credit facilities (Note 4) 144,694 - Repayment of credit facilities (50,408 ) (54,632 ) Repayment of long-term debt (2,333 ) (2,021 ) Repurchase of Class A subordinate shares (Note 5a) (1,817 ) (18,445 ) Issuance of shares (net of share issue costs) 1,310 6,395 Cash provided by (used in) continuing financing activities 91,446 (68,703 ) Effect of foreign exchange rate changes on cash and cash equivalents from continuing operations 20,535 (2,486 ) Net increase in cash and cash equivalents from continuing operations 165,720 19,007 Net cash and cash equivalents provided by (used in) discontinued operations 180 (763 ) Cash and cash equivalents, beginning of period 50,134 88,879 Cash and cash equivalents, end of period (Note 2) 216,034 107,123 Interest paid 1,888 3,925 Income taxes paid 46,357 55,354 Non-cash transactions During the three months ended December 31, 2008 and December 31, 2007, capital assets and other long-term assets were acquired at an aggregate cost of $1,188,000 and $20,584,000, respectively, which were financed by long-term debt. Page 5 of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2008 and 2007 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 1. Summary of significant accounting policies The interim consolidated financial statements for the three months ended December 31, 2008 and 2007 are unaudited and include all adjustments that management of CGI Group Inc. (the “Company”) considers necessary for a fair presentation of the financial position, results of operations and cash flows. The disclosures provided in these interim financial statements do not conform in all respects with the requirements of Canadian generally accepted accounting principles (“GAAP”) for annual consolidated financial statements; therefore, the interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements of the Company for the year ended September 30, 2008. These interim consolidated financial statements have been prepared using the same accounting policies and methods of their application as the annual consolidated financial statements for the year ended September 30, 2008, except for new accounting policies adopted effective October1, Certain comparative figures have been reclassified to conform to the current period’s presentation. Change in accounting policies The Canadian Institute of Chartered Accountants (“CICA”) issued the following new Handbook Sections, which were effective for interim periods beginning on or after October1, 2008: i) Section 3064, “Goodwill and Intangible Assets”, replaces Section 3062, “Goodwill and Other Intangible Assets”, and Section 3450, “Research and Development Costs”. The Section establishes standards for the recognition, measurement and disclosure of goodwill and intangible assets. The provisions relating to the definition and initial recognition of intangible assets, including internally generated intangible assets, are equivalent to the corresponding provisions of International Financial Reporting Standards (“IFRS”). Section 1000, “Financial Statement Concepts”, was also amended to provide consistency with this new standard. The Company has assessed that the impact of this standard is not significant. However, as a result of the adoption of the standard, contract costs are now included in intangibles and other long-term assets. Additionally, the new required disclosures have been included in Note 3, Intangibles and other long-term assets. ii) Section 1400, “General Standards of Financial Statement Presentation”, includes requirements to assess and disclose the Company’s ability to continue as a going concern. The adoption of this new section did not have an impact on the Company’s consolidated financial statements. Page 6 of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2008 and 2007 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 1. Summary of significant accounting policies (continued) Future accounting policies In January 2009, the CICA issued the following new Handbook sections: i) Section 1582, “Business Combinations”, which replaces Section 1581, “Business Combinations”. The Section establishes standards for the accounting for a business combination. It provides the Canadian equivalent to the IFRS standard, IFRS 3 (Revised), “Business Combinations”. The Section applies prospectively to business combinations for which the acquisition date is on or after October 1, 2011. Earlier application is permitted. The Company is currently evaluating the impact of the adoption of this new Section on the consolidated financial statements. ii) Section 1601, “Consolidated Financial Statements” and Section 1601, “Non-Controlling Interests”, which together replace Section 1600, “Consolidated Financial Statements”. Section 1601 establishes standards for the preparation of consolidated financial statements. Section 1602 establishes standards for accounting for a non-controlling interest in a subsidiary in consolidated financial statements subsequent to a business combination. It is equivalent to the corresponding provisions of IFRS standard, IAS 27 (Revised), “Consolidated and Separate Financial Statements”. The Sections apply to interim and annual consolidated financial statements relating to fiscal years beginning on October 1, 2011. Earlier adoption is permitted as of the beginning of a fiscal year. The Company is currently evaluating the impact of the adoption of these new Sections on the consolidated financial statements. Page 7 of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2008 and 2007 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 2. Cash and cash equivalents As at December 31, 2008 As at September 30, 2008 $ $ Cash 97,585 33,433 Cash equivalents 118,449 16,701 216,034 50,134 3. Intangibles and other long-term assets As at December 31, 2008 As at September 30, 2008 Cost Accumulated amortization Net book value Cost Accumulated amortization Net book value $ Intangibles Contract costs Incentives 244,591 171,036 73,555 241,951 164,527 77,424 Transition costs 159,018 69,016 90,002 152,793 63,306 89,487 403,609 240,052 163,557 394,744 227,833 166,911 Other intangibles Internal-use software 87,360 51,047 36,313 84,764 47,467 37,297 Business solutions 332,018 169,029 162,989 300,024 150,214 149,810 Software licenses 136,391 99,049 37,342 134,162 94,572 39,590 Customer relationships and other 376,571 223,231 153,340 348,893 199,189 149,704 932,340 542,356 389,984 867,843 491,442 376,401 Total intangibles 1,335,949 782,408 553,541 1,262,587 719,275 543,312 Other long-term assets Deferred financing fees 4,612 4,933 Deferred compensation plan 11,979 11,657 Long-term maintenance agreements 13,284 13,531 Forward contracts (Note 11) 20,013 8,758 Balance of sale receivable and other 6,700 6,798 Total other long-term assets 56,588 45,677 Total intangibles and other long-term assets 610,129 588,989 Page 8 of 18 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three months ended December 31, 2008 and 2007 (tabular amounts only are in thousands of Canadian dollars, except share data) (unaudited) 3. Intangibles and other long-term assets (continued) The following table presents the aggregate amount of intangibles subject to amortization that were acquired or internally developed during the period: Three months ended December31 2008 2007 $ $ Acquired 2,930 21,837 Internally developed 8,678 10,023 Total intangible assets acquired and developed 11,608 31,860 There are no intangible assets not subject to amortization. 4. Credit facilities The Company has available a five-year unsecured revolving credit facility for an amount of $1,500,000,000 maturing in August 2012. As at December 31, 2008, an amount of $268,131,000 has been drawn upon this facility. Of this amount, US$100,000,000 was drawn on December 1, 2008 as the hedging instrument for a part of the
